EXHIBIT 10.24

United Security Bancshares, Inc.

Summary of Board Fees as of May 18, 2006

The United Security Bancshares, Inc. Board of Directors approved the following
board fees, effective May 18, 2006:

United Security Bancshares, Inc.

 

Retainers:   

Chairperson

  

$1,350/month

Secretary

  

$450/month

Assistant Secretary, Assistant Treasurer and Investment Officer

  

$300/month

Board Members

  

$600/month

Board Meeting Fees:   

Board Members

  

$500/meeting attended

Committee Meeting Fees:   

Non-Employee Committee Members

  

$250/meeting attended

Chairpersons of the Audit Committee, the Compensation Committee, and the
Nominating, Executive and Corporate Governance Committee

  

$400/meeting attended

First United Security Bank Retainers:   

Directors

  

$400/month

 

Additionally, directors who must travel outside their county of residence to
attend a meeting are reimbursed for mileage.

Non-employee directors may elect to defer payment of all or any portion of their
fees under the United Security Bancshares, Inc. Non-Employee Directors’ Deferred
Compensation Plan (the “Plan”). The Plan, which was ratified by shareholders at
the annual meeting held on May 11, 2004, permits non-employee directors to
invest their directors’ fees and to receive the adjusted value of the deferred
amounts in cash and/or shares of Bancshares’ common stock.